PER CURIAM:
Bruce Bennett, Sr., seeks to appeal the magistrate judge’s order granting the Appellees’ motion to include a bankruptcy court order in the record on appeal. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Bennett seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny Bennett’s motion to proceed on appeal in forma pauperis and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.